NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for priority to provisional application no. 62/734,618 filed 21 September 2018 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2021 has been entered.
 
Response to Arguments
Applicant’s amendments to claim 1 have overcome the prior art of record. The rejection of claim 1 has been withdrawn.
Applicant’s arguments, filed 30 December 2021, with respect to claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1 and 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the net-containing portion as required by claim 1 and the suspended tube element as required by claim 14.

The closest prior art of record includes Throwbacks (NPL, a copy was provided in the Non-Final Rejection mailed 03 February 2021).
Regarding independent claim 1, Throwbacks teaches a climber unit for a playground comprising: one or more tubular portions having a wall that defines a central passage through which a child may climb; one or more net-containing portions having a plurality of cords arranged to form a net over which a child may climb and a protective structure, the net and the protective structure together defining a central passage through which a child may climb …; wherein the one or more tube portions and the one or more net-containing portions are joined together so to provide a continuous pathway for a child to traverse (see annotated Figures).
Throwbacks fails to teach wherein the net and the protective structure both extend from a first end to a second end of the net-containing portion.

Regarding independent claim 14, Throwbacks teaches a climber unit for a playground comprising: one or more fixed tube portions, each having a wall that defines a central opening through which a child may climb; one or more suspended tube portions, each suspended tube portion comprising a suspended tube element having a wall that defines a central opening 
	Throwbacks fails to teach wherein the suspended tube element is supported solely by the first flexible coupler and the second flexible coupler.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784